          Case 1:20-cr-00397-PGG Document 54 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

               - against -
                                                                      ORDER
 JOANNA DEJESUS, GEORGE WILCOX,
 and THOMAS BURTON,                                               20 Cr. 397 (PGG)

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                It is hereby ORDERED that the conference in this action currently scheduled for

October 2, 2020 will take place by telephone. The parties are directed to dial 888-363-4749 to

participate, and to enter the access code 6212642. The press and public may obtain access to the

telephone conference by dialing the same number and using the same access code. The Court is

holding multiple telephone conferences on this date. The parties should call in at the scheduled

time and wait on the line for their case to be called. At that time, the Court will un-mute the

parties’ lines. Seven days before the conference, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties will be using to dial into the conference so that the Court

knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       September 18, 2020
